IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


NISSIM ASSOULINE,                             : No. 247 WAL 2018
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
JACQUELINE REYNOLDS AND                       :
CHARLES REYNOLDS,                             :
                                              :
                     Petitioners              :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of January, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:


             Whether the Superior Court erred in determining that the magisterial district
             court had subject matter jurisdiction where the Appellee filed a landlord
             tenant action but there was no landlord and no lease.